                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       USA,                                             Case No. 17-cr-00437-BLF-1
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO
                                   9              v.                                        COMPEL SPECIFIC PERFORMANCE
                                                                                            OF PLEA AGREEMENT
                                  10       MICHAEL NOTT,
                                                                                            [Re: ECF 26]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Michael Nott’s motion to compel specific performance of a

                                  14   plea agreement. Mot., ECF 26.1 For the reasons discussed below and as stated on the record, the

                                  15   motion is DENIED. Mr. Nott argues that the Government “offered him the option of resolving the

                                  16   case through [the District’s] Pretrial Services’ diversion program,” subject only to Pretrial

                                  17   Services “assess[ing] Nott’s suitability for diversion.” See id. at 1. Mr. Nott claims he accepted

                                  18   this offer. Id. Nevertheless, the Government withdrew the offer some months later without

                                  19   justification and after Mr. Nott had already prepared an inculpatory “statement of responsibility”

                                  20   for Pretrial Services, which the Government can now use in its case-in-chief. Id. Mr. Nott argues

                                  21   that this statement, in combination with Mr. Nott’s waiver of his speedy trial rights and lost time

                                  22   for investigation due to the delay, constitutes detrimental reliance on the Government’s offer and

                                  23   the plea agreement, such that the Court should compel the Government to allow Mr. Nott to enter

                                  24   the diversion program. Id. at 2.

                                  25          On August 29, 2017, Assistant United States Attorney Vieira stated he was “open to”

                                  26   diversion for Mr. Nott. See Sullivan Decl. ISO Mot. ¶ 1, ECF 26-1. He then indicated on

                                  27

                                  28
                                       1
                                         The Court DENIES Mr. Nott’s request that it strike the Government’s tardy Opposition because
                                       the late Opposition did not prejudice Mr. Nott.
                                   1   September 1 that he could “get the diversion investigation started” if Mr. Nott was interested, to

                                   2   which Mr. Nott responded he was. Id.; Mot. at 3. That same email from Mr. Vieira included

                                   3   language stating that Mr. Vieira did “not have authority to make any binding plea offer in this

                                   4   matter” and that all plea discussions were about a “tentative disposition” and “would not be final”

                                   5   unless and until the United States Attorney or his designee approved of the agreement. See Vieira

                                   6   Decl. ISO Opp. ¶ 3, ECF 32-1. Mr. Vieira then initiated the investigation. Mr. Vieira never

                                   7   drafted or sent a plea agreement or a diversion agreement to Mr. Nott and never discussed plea

                                   8   terms with defense counsel, such as length of any diversion period or restitution amount. Id. ¶ 2.

                                   9           On September 12, 2017, Pretrial Services directed Mr. Nott to prepare a statement of

                                  10   responsibility, in which Mr. Nott accepted “full responsibility.” Sullivan Decl. ¶ 1. On September

                                  11   21, 2017, Mr. Vieira indicated in an email that the case was not definitively proceeding to

                                  12   diversion, and on October 13, 2017, the parties filed a stipulation in which they stated they
Northern District of California
 United States District Court




                                  13   “anticipate[d] that they may be able to negotiate a plea after receiving Pretrial’s [diversion

                                  14   suitability] report.” Id. ¶¶ 6–7. Pretrial Services accepted Mr. Nott into the program on

                                  15   November 17, 2017, but the Government informed Mr. Nott’s counsel in early December that the

                                  16   Government would not approve of diversion. Id. The Government did not provide a justification

                                  17   for this decision.

                                  18           “Because a plea agreement is, at bottom, a contract between the government and a criminal

                                  19   defendant, for the most part we construe a plea agreement using the ordinary rules of contract

                                  20   interpretation.” United States v. Transfiguracion, 442 F.3d 1222, 1228 (9th Cir. 2006) (alteration

                                  21   and citation omitted). “The essential elements of a binding contract include an offer that is

                                  22   sufficiently definite to make the promised performance reasonably certain.” Lewis v. Am. Sav. &

                                  23   Loan Ass’n, 905 F.2d 1540 (9th Cir. 1990). Here, the Government never made a binding offer,

                                  24   and thus no plea agreement exists. Throughout its communications with Mr. Nott, Mr. Vieira

                                  25   made it abundantly clear that he was without authority to make a binding offer (and plea

                                  26   agreement) with Mr. Nott without the consent of the United State Attorney. These

                                  27   representations, in combination with the lack of specific terms of any such agreement, make it

                                  28   clear that the Government did not make an offer to allow Mr. Nott to participate in diversion.
                                                                                         2
                                   1   Moreover, given the clear limitations imposed on the discussions, Mr. Nott cannot say he

                                   2   reasonably relied on these representations, so as to warrant a finding of detrimental reliance. See

                                   3   Metro. Prop. & Cas. Ins. Co. v. Gilson, 458 F. App'x 609, 612 (9th Cir. 2011) (holding no

                                   4   detrimental reliance because the reliance was not reasonable). In any event, the Government has

                                   5   represented to the Court and to Mr. Nott that it will not use the inculpatory statement in any way

                                   6   for its case. See Opp. at 5–6, ECF 32.

                                   7          Because no firm offer was made, no plea agreement exists for this Court to enforce. The

                                   8   motion is therefore DENIED.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: February 5, 2019
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
